Title: To Thomas Jefferson from Robert Smith, 1 September 1802
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir,
            Washington Sep. 1. 1802.
          
          The instructions to Commodore Morris having been sealed and delivered to Capt Barron the day before I had the satisfaction of receiving your favor of the 30th Ult. and the Captain being at this time on board of his Ship proceeding down the River, I have not considered the alterations suggested of sufficient moment to justify the delaying of the Ship. If you should conceive it necessary to send any additional instructions respecting the conditions of peace with Tripoli and Morocco or on any other subject the Sailing of the John Adams will afford you a good oppertunity. The question of Tribute is attended with difficulties. If we appear in the Mediterranean in the view of the Barbary powers in great force so as to induce them to class us with the great Nations of Europe, they may be disposed to make peace with us as with them—that is—with a secret understanding, that whatever we may give them shall be in the Character, not of a Tribute, but of a voluntary present.
          The Declaration of War by the Emperor of Morocco has not been revoked and therefor Simpson has remained at Gibralter. From his letter of the 16 July to the Secretary of State which will be forwarded to you by this Mail, it appears that the Emperor of Morocco had granted a permission to Simpson to remain. This was given under the idea that he had not left his dominions and further under the expectation probably that the Adams would bring Simpson an authority to grant the passports required—I am satisfied that nothing but a dread of us will produce a peace with the Morocco, or will incline the Dey of Algiers to accept the 30,000 Dol. A formidable force displayed at this time will make a favorable impression, will repress every disposition hostile to us and will thus save us great trouble and much expence. It will acquire to us a character that will hereafter protect us against all such aggressors.
          Capt Barron & his Officers have made exertions that do them great honor. I am yet to be satisfied that Capt Tingey is entitled to any Credit—I found the Ship in a situation very different from what had been represented to you as well as myself.
          Accept assurances of my great respect—
          
            Rt Smith
          
        